Case 0:18-cv-60766-DPG Document 53 Entered on FLSD Docket 12/28/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-60766-CIV-GAYLES/SELTZER


  INTERIM HEALTHCARE, INC.,

                         Plaintiff,
  v.

  SUNCOAST LOVING CARE, LLC,
  CB MEDICAL, LLC, JOLANTA
  IZMIRLYAN and SEVAN ARTO
  IRMIRLYAN,

                    Defendants.
  ___________________________________/


       ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Defendants’ Motion for Attorney’s Fees [ECF

  No. 47]. The Court referred the Motion to Magistrate Judge Barry Seltzer pursuant to 28 U.S.C.

  § 636(b)(1)(B) and Administrative Order 2003-19 of this Court for a Report and Recommenda-

  tion [ECF No. 49]. On November 28, 2018, Judge Seltzer issued his Report recommending that

  the Court deny Defendants’ Motion [ECF No. 52]. Neither party has objected to the Report.

         A district court may accept, reject, or modify a magistrate judge’s report and recommen-

  dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

  is made are accorded de novo review, if those objections “pinpoint the specific findings that the

  party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

  R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

  is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,
Case 0:18-cv-60766-DPG Document 53 Entered on FLSD Docket 12/28/2018 Page 2 of 2



  L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

  781, 784 (11th Cir. 2006).

         The Court has reviewed the Report and the record and finds no clear error with Judge

  Seltzer’s well-reasoned analysis. Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         (1)     Judge Seltzer’s Report and Recommendation [ECF No. 52] is AFFIRMED AND

                 ADOPTED and incorporated into this Order by reference;

         (2)     Defendants’ Motion for Attorney’s Fees [ECF No. 47] is DENIED;

         DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of December, 2018.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                   2
